 Case 2:20-cv-00929-JLB-MRM Document 5 Filed 12/29/20 Page 1 of 2 PageID 12




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

 DAVID POSCHMANN,
            Plaintiff,

 v.                                                        Case No. 2:20-cv-00929-JLB-MRM

 SHELL MAR, LLC,
          Defendants.
                                                   /


                                   NOTICE OF SETTLEMENT


        Defendant, SHELL MAR, LLC (“Defendant”) by and through undersigned counsel hereby

files this Notice of Settlement and advises this Court that the Parties have fully resolved this dispute

and are in the process of preparing and finalizing the necessary documents for final disposition of

this matter.

        Dated this 29th day of December, 2020.

                                                Respectfully submitted,
                                                Spire Law, LLC
                                                2572 W. State Road 426, Suite 2088
                                                Oviedo, Florida 32765


                                                By: /s/Jesse I. Unruh
                                                    Jesse I. Unruh, Esq.
                                                    Florida Bar No. 91121
                                                    jesse@spirelawfirm.com
                                                    lauren@spirelawfirm.com


                                                Attorney for Defendant | SHELL MAR, LLC
 Case 2:20-cv-00929-JLB-MRM Document 5 Filed 12/29/20 Page 2 of 2 PageID 13




                               CERTIFICATE OF SERVICE

       I hereby Certify that on this 29th day of December, 2020., the foregoing was electronically

filed with the Court by using the Middle District of Florida’s CM/ECF portal, which will send a

notice of electronic filing to: Lee D. Sarkin, Esq., lsarkin@aol.com; drewmlevitt@gmail.com at

4700 N.W. Boca Raton Boulevard Suite 302 Boca Raton, FL 33431

                                                    /s/ Jesse I. Unruh
                                                    Attorney
